Citation Nr: 1713382	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  15-10 892	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease.

2.  Entitlement to an effective date prior to November 21, 2011 for an award of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for coronary artery disease, rated 30 percent, effective November 21, 2011.  In December 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On the record at the December 2016 hearing, prior to the promulgation of a decision in the matter, the appellant withdrew his appeal seeking an effective date prior to November 21, 2011 for an award of service connection for coronary artery disease; there is no question of fact or law in this matter remaining for the Board to consider.

2.  The Veteran's coronary artery disease is reasonably shown to have been manifested by an ejection fraction of 50 percent or less, throughout.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claim seeking an effective date prior to November 21, 2011 for the award of service connection for coronary artery disease; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §  20.204 (2016).

2.  A 60 percent (but no higher) rating for coronary artery disease is warranted throughout from November 21, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

During the December 2016 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeal seeking an earlier effective date for the award of service connection for coronary artery disease.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged. 

The Veteran's private and VA medical records have been secured.  He was afforded an adequate VA examination to assess the severity of his coronary artery disease.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the December 2016 hearing, the undersigned identified the issues and explained what is necessary to substantiate this claim.  The Veteran expressed knowledge of what is needed to substantiate the claim, and pointed to supporting evidence.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Private medical records show that testing in December 2011 revealed an ejection fraction of 48 percent.  It was negative for ischemia.  There was a notation that it was questionably accurate with atrial fibrillation.  An echocardiogram in February 2012 shows that the left ventricular chamber was normal in size.  The ejection fraction was estimated at 50-55 percent.  In March 2012, the Veteran had no new cardiac complaints.  Examination found rhythm was irregular.  There were no murmurs or gallops.  The assessments were atrial fibrillation and coronary artery disease.  It was noted that his recent upper chest discomfort was different from his prior angina.  The examiner noted that the myocardial perfusion stress test three months earlier was negative for ischemia, but his symptoms were new after that test.  On exercise stress test in April 2012 the Veteran achieved a work level of 7 METs.  It was concluded there were no ischemic electrocardiogram changes.  

In May 2012, the Veteran was seen at a private hospital.  It was noted he had had intermittent episodes of atrial fibrillation, and had required at least two separate cardioversions, most recently in April 2012.  He stated that since earlier that year, whenever he exerted himself to any degree, he developed pain in his chest and left arm.  Cardiac catheterization prior to the hospital admission found an ejection fraction of 55 percent.  

The Veteran was hospitalized in May 2012 and a coronary artery bypass graft was performed.  The diagnosis was atherosclerotic coronary artery disease.  

Private medical records show that in July 2012, the Veteran stated that he had resumed his full physical activities, including yard work.  He denied recurrent angina.  His energy level was significantly improved.  Examination found his rhythm was regular.  In October 2012, he had no dizziness, shortness of breath or angina.  

An ischemic heart disease Disability Benefits Questionnaire was completed by a private provider in November 2012.  It was noted there was no evidence of cardiac hypertrophy or dilation.  The examiner indicated that the Veteran's ischemic heart disease did not impact his ability to work.  

VA outpatient treatment records show that in March 2013, the Veteran denied symptoms of chest pain, palpitations or light-headedness.  His condition was noted to be stable.  He again denied any symptoms of the cardiovascular system in August 2013.  The assessment was coronary artery disease, status post coronary artery bypass graft, stable. 

On October 2013 VA heart examination, the Veteran stated that his condition had improved since the bypass surgery.  He did not have angina, shortness of breath, fatigue, dizziness or syncope attacks.  He did not have congestive heart failure.  He did have atrial fibrillation, and had had about one to four episodes in the previous 12 months.  Examination found rhythm was regular and heart sounds normal.  There was no peripheral edema and peripheral pulses were normal.  There was evidence of cardiac hypertrophy on electrocardiogram that month.  An echocardiogram showed ejection fraction of 50 to 60 percent.  The study was abnormal and showed left ventricle myocardial hypertrophy.  Interview-based METs testing was greater than 5-7 METs.  The diagnoses were coronary artery disease, status post coronary artery bypass graft and atrial fibrillation.  The examiner stated that the Veteran's heart condition impacted his ability to work in that he would be unable to do extended walking or running.  

VA outpatient treatment records show that in January 2014, the Veteran was seen in the cardiology clinic.  He said he was doing fine and denied chest pain, palpitations, shortness of breath or light-headedness. The assessment was coronary artery disease, status post bypass graft.  His condition was noted to be stable.  

A January 2016 echocardiogram at a private facility showed that left ventricular systolic function was normal.  The ejection fraction was 50 percent.

At the hearing before the undersigned the Veteran withdrew his appeal seeking an earlier effective date for the award of service connection for coronary artery disease; pointed to a January 2016 echocardiogram that supports his claim; and indicated he did not have symptoms warranting (and was not seeking) a rating in excess of 60 percent.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is warranted with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is warranted with a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Code 7005.

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

At the outset, the Board observes that under the schedular rating criteria outlined above, the ejection fraction (shown in percent) may be a criterion (separate from workload capacity expressed in METs) for establishing entitlement to a 60 (or a 100) percent rating for coronary artery disease.  The record shows that on December 2011 myocardial perfusion stress test the ejection fraction was 48 percent, and on January 2016 echocardiogram it was 50 percent.  While ejection fraction was listed as a range on two echocardiograms (50-55 percent in February 2012) and (50-60 percent) in October 2013, the lower end of each range was 50 percent, which warrants a 60 percent rating under the schedular criteria.  The Board acknowledges that a least one test found an ejection fraction exceeding 50 percent (in May 2015, when it was 55 percent).  However, looking at the evidence in the light favorable to the Veteran, and resolving reasonable doubt in his favor (as required, see 38 C.F.R. § 4.3), the Board finds that an ejection fraction of 50 percent (or hovering near there) or less is shown throughout from November 21, 2011, and that a 60 percent rating for coronary artery disease is warranted throughout.  

The evidence does not show that at any time under consideration the Veteran has had congestive heart failure, a workload of 3 METs or less, or an ejection fraction of less than 30 percent.  Accordingly, the next higher (100 percent) schedular rating is not warranted for any period of time under consideration.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's coronary artery disease are encompassed by the criteria for the schedular rating assigned.  The Veteran has not alleged any manifestations or functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  It is noteworthy here again that at the hearing before the undersigned the Veteran expressly indicated that he was not seeking a rating in excess of 60 percent.

The record does not suggest, nor has the Veteran alleged, that his coronary artery disease prevents him from being gainfully employed.  The November 2013 VA examiner noted that the only impact of his heart disability on his employment related to the fact he was unable to walk or run extended distances.  Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability rating is not raised in the context of the instant claim for increase.







ORDER

A 60 percent rating for coronary artery disease is granted, throughout from November 21, 2011, subject to the regulations governing payment of monetary awards.

The appeal seeking an earlier effective date for the award of service connection for coronary artery disease is dismissed.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


